Per curiam.
— The defendants filed in the court below their motion in this case to supply the notice of appeal, which they alleged had been duly *750served and subsequently lost. The case was ponding upon appeal in this court.
The court below upon the evidence offered found that a notice of appeal had been served and afterwards lost, and ordered that it be supplied as a lost record in the case. Prom this order the State appeals. The evidence before the District Court upon the questions involving the existence of the notice, and its service, is conflicting. We cannot, therefore, disturb the ■order of the court below. It is
Affirmed.